Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.4 RESTRICTED STOCK AWARD AGREEMENT, dated as of June 8, 2007 (this  Agreement ), by and between FRONT LINE MANAGEMENT GROUP, INC. (the  Company ) and IRVING AZOFF (the  Stockholder ). I NTRODUCTION The Company, IAC/InterActiveCorp, a Delaware corporation ( IAC ), and certain selling stockholders are parties to that certain Stock Purchase Agreement, dated of May 11, 2007 (the  Stock Purchase Agreement ), pursuant to which IAC has agreed to acquire a majority of the issued and outstanding shares of capital stock of the Company. Contemporaneous with the execution of the Stock Purchase Agreement, (i) the Company and the Stockholder entered into that certain Employment Agreement (the  Azoff Employment Agreement ), which sets forth the terms and conditions of Azoff s employment with the Company and (ii) the Company, the Azoff Family Trust of 1997 (the  Azoff Trust ) and IAC entered into that certain Stockholders Agreement setting forth, among other things, the rights of the stockholders of the Company with respect to the ownership and transfer of shares of capital stock of the Company (the  Stockholders Agreement ). Immediately following the consummation of the transactions contemplated by the Stock Purchase Agreement, the Company intends to effect a recapitalization of its outstanding capital stock pursuant to that certain Recapitalization Agreement, dated as of even date herewith (the  Recapitalization ). In connection with the consummation of the transactions contemplated by the Stock Purchase Agreement and subject to the terms and conditions set forth herein, the Company has agreed to grant to the Stockholder 41,294.236 restricted shares of Companys Common Stock, par value $0.01 per share (the  Restricted Common Stock ), such grant to take place immediately following consummation of the Recapitalization. NOW THEREFORE, the parties hereto agree as follows: ARTICLE I D EFINITIONS Section 1.1 Definitions . For purposes of this Agreement, the following terms shall have the definitions set forth below:  Affiliate  has the meaning ascribed to such term in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended.  Cause  shall have the meaning provided in the Azoff Employment Agreement.  Closing Date  shall have the meaning provided in the Stock Purchase Agreement.  Disability  shall have the meaning provided in the Azoff Employment Agreement. 
